Case: 22-20078      Document: 00516424879         Page: 1     Date Filed: 08/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                           August 9, 2022
                                  No. 22-20078
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk

   Ricardo Enriquez Sanchez,

                                                            Petitioner—Appellant,

                                       versus

   United States Immigration Department,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:21-CV-2537


   Before Haynes, Engelhardt, and Oldham, Circuit Judges.
   Per Curiam:*
          Ricardo Enriquez Sanchez, Texas prisoner # 1745089, moves for leave
   to proceed in forma pauperis (IFP) to appeal the dismissal of his petition
   construed by the district court as arising under 28 U.S.C. § 2241. The district
   court determined that Enriquez Sanchez raised claims challenging his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-20078      Document: 00516424879           Page: 2     Date Filed: 08/09/2022




                                     No. 22-20078


   removal proceedings and immigration detainer and dismissed his petition for
   lack of subject matter jurisdiction.
          Enriquez Sanchez does not address the district court’s reasons for
   dismissing the petition and certifying that his appeal was not taken in good
   faith under 28 U.S.C. § 1915(a)(3). The failure by Enriquez Sanchez to
   address the district court’s basis for dismissing his petition “without even
   the slightest identification of any error in [the district court’s] legal analysis
   or its application to [his] suit . . ., is the same as if he had not appealed that
   judgment.” Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744,
   748 (5th Cir. 1987).
          The instant appeal is without arguable merit and is thus frivolous. See
   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Because the appeal is
   frivolous, the motion to proceed IFP is DENIED, and the appeal is
   DISMISSED. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997);
   5th Cir. R. 42.2.
          To the extent Enriquez Sanchez’s motion contesting his immigration
   proceedings and criminal conviction can be construed as seeking mandamus
   relief, he fails to demonstrate that he has no other adequate means to obtain
   the requested relief and that he has a “clear and indisputable” right to the
   writ. In re Willy, 831 F.2d 545, 549 (5th Cir. 1987) (internal quotation marks
   and citation omitted). He likewise fails to demonstrate that the interests of
   justice require appointment of counsel. See Cooper v. Sheriff Lubbock Cnty.,
   Tex., 929 F.2d 1078, 1084 (5th Cir. 1991).          As such, his motions are
   DENIED.




                                           2